DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17-20, 49 and 50 are rejected under 35 U.S.C. 103 as obvious over Hiller (US 20090042253) in view of Ishida (US 5166067) and Zhou (US 20150158907).
With respect to claim 14, Hiller discloses a method for harvesting recombinant protein products from a perfusion culture vessel.  Cell culture fluid from the perfusion culture vessel is subjected to a cell retention device, wherein the cell retention device is configured as a filter, such as a hollow-fiber filter.  This is disclosed in at least paragraphs [0020] and [0055].  Paragraph [0057] teaches that the filtrate may contain the protein product (“a method that allows for both low and high molecular weight substances to pass to the permeate, e.g., the method utilizing a microfiltration device, the permeate may contain product, e.g., a polypeptide product (possibly in low concentration) that can be captured for purification. In such embodiments, the permeate is not discarded but is instead retained and the polypeptide product therefrom is purified, or at least partially purified”), which is collected in a permeate (i.e. filtrate) collection bottle.  At least paragraphs [0050]-[0053] state that the protein product is a recombination protein product.  Accumulated cells in the retentate are then recirculated back with the filter cell culture fluid to the perfusion culture vessel to increase cell concentration.  Hiller states in at least paragraph [0055] that the cell retention device may be a tangential flow filtration device.  
Paragraph [0055] further teaches that Hiller uses microfiltration cell retention devices characterized by an average pore of about 0.1 to 10 microns.  Accordingly, it is understood that Hiller contemplates average pore sizes within the ranges of 5-8 microns.
Ishida discloses a similar method for culturing cells in a perfusion culture vessel.  Cell culture fluid from the perfusion culture vessel (Figure 1:1) is subjected to a cell retention device (Figure 1:6), wherein the cell retention device is configured as a filter, such as a hollow-fiber filter.  This is disclosed in at least column 4, lines 36-50.  Ishida expressly states that the membrane is characterized by an average pore size of up to 5 microns.
 Before the effective filing date of the claimed invention, it would have been obvious to ensure that the average pore size of the Hiller hollow fiber filter is about 5-8 microns.  Hiller and Ishida each recognize that pore size is a result effective variable that is selected based on the size of the target cell to be captured.  See at least paragraphs [0056] and [0058] (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained”) of Hiller and column 4, lines 36-37 (“Membranes having a pore diameter capable of separating the intended cells are suitably selected”) of Ishida.  Ishida expressly states that membranes having an average pore size of up to about 5 microns may be particularly useful.

Hiller and Ishida still differ from Applicant’s claimed invention because neither reference expressly discusses product sieving ability.
Zhou discloses a method for harvesting protein products from a perfusion culture vessel comprising subjecting cell culture fluid of a perfusion culture vessel to a cell retention device to be filtered.  Zhou teaches that the cell retention device comprises a hollow-fiber filter, and at least paragraphs [0011] and [0131] teach that the filter capacity is 1.000 to 10,000 L/M2.  Paragraphs [0060] and [0155]-[0158] and Figure 17 teach that the filter may retain at least 90% of its product sieving ability after 10 days in tangential-flow filtration perfusion mode (The sieving coefficient of the cell culture in the tested open circuit filtration system provided herein remained at about 90% after three weeks of culture”). 
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Hiller filter retains at least 90% of its product sieving ability after 10 days.  Zhou is evidence that this can be accomplished using known prior art filters by adjusting process parameters. Those of ordinary skill would have recognized that maintaining a high (i.e. 90%) product sieving ability would have been important for efficiently collecting a purified product.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results (here, operating the Hiller filter at a 90% product sieving ability).  See MPEP 2143.

	With respect to claim 15, Hiller, Ishida and Zhou disclose the combination as described above.  Hiller additionally shows in at least Fig. 1 that the cell retention device is external to the perfusion cell culture vessel.

	With respect to claims 17 and 18, Hiller, Ishida and Zhou disclose the combination as described above.  As stated above, paragraph [0055] of Hiller teaches that that the hollow-fiber filter has an average pore size of up to 10 microns, which functions to retain viable cells while allowing macromolecules to pass through.  Hiller discusses culturing animal cells, which are typically larger in diameter than 10 microns.

	With respect to claims 19 and 20, Hiller, Ishida and Zhou disclose the combination as described above.  Hiller additionally states in at least paragraph [0058] that pore size is a well-known result effective variable to be optimized through routine experimentation (“The pore size of the filter determines which substances will pass through to the permeate and which substances will be retained… One skilled in art will also recognize that the pore size of the filter can be varied depending on the size of the final polypeptide product”).  Hiller recognizes that the filter pore size should be based on the size of the object which needs to be trapped by the filter.  Accordingly, it would have been obvious to consider pore sizes that are about the size of the cells or pore sizes that are just slightly greater than the size of the cells (which is the same as “about the size of the cells”).  Those of ordinary skill would recognize that an average pore size greater than the size of the cells by 5 microns or less would still trap a majority of target cells while also avoiding problems associated with clogging, as increased pore size is known to reduce clogging.  Mere changes in shape or size (here, average pore diameter) that produce a predictable result are considered to be prima facie obvious.  See MPEP 2144.04 and 2144.05.  In this case, it would have been obvious to consider pore sizes that are slightly (“by 5 microns or less”) greater or smaller than the target cell to be retained by the filter.

	With respect to claim 49, Hiller, Ishida and Zhou disclose the combination as described above.  Zhou shows in Fig. 17 that a sieving coefficient is maintained at about 90% for at least 35 days.

With respect to claim 50, Hiller, Ishida and Zhou disclose the combination as described above. The modified Hiller hollow-fiber filter is fully capable of retaining at least 90% of its product sieving ability after 10 days when run in TFF perfusion mode without gas scrubbing and without back pressure.  Hiller does not mention or rely on gas scrubbing or the application of back pressure.

Response to Arguments
In response to Applicant’s amendments filed 27 June 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Hiller with Ishida and Zhou.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799